Citation Nr: 1010346	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance under the Veterans 
Education Assistance Program (VEAP), Chapter 32, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from July 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 administrative 
determination, from the Department of Veterans Affairs (VA), 
Educational Center, at the Regional Office (RO) in Atlanta, 
Georgia, which denied a claim for entitlement to education 
benefits under the VEAP.

The appellant states he did not receive a $500 refund of VEAP 
benefits and requested information regarding the payment of 
these monies.  This matter is referred to the RO for the 
appropriate consideration.


FINDINGS OF FACT

1.  The appellant entered onto active duty in July 1984 and 
he contributed to the Veterans Educational Assistance Program 
(VEAP) under Chapter 32, Title 38, United States Code.

2.  The appellant was discharged from the Army in May 1987.  

3.  From May 1987 to May 1997, the appellant did not apply 
for or use any of his VEAP benefits.  

4.  The appellant was refunded the amount he contributed to 
the VEAP after his entitlement to said benefits expired.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3221, 3222, 3223 (West 2002 
& Supp. 2009); 38 C.F.R. § 21.5040, 21.5058, 21.5060, 21.5064 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a) (2009), describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

As will be discussed in further detail below, the appellant's 
claim is being denied back of a lack of entitlement under the 
law.  As such, the Board has decided the appeal on the 
current record without any further consideration of the VCAA.

The appellant has come before the VA asking that he be 
allowed to use his VA education benefits for the purpose of 
obtaining a ministerial education.  In his claim, he did not 
indicate under which program he was applying for benefits, 
and therefore, the RO considered whether he was eligible 
under all four current programs:  the Montgomery GI Bill 
Active Duty Educational Assistance Program (Chapter 30 of 
Title 38 U.S.C.); the VEAP/NON-CONTRIBUTORY VEAP (Post-
Vietnam Era Educational Assistance Program (Chapter 32 of 
Title 38 U.S.C.); the Montgomery GI Bill Selected Reserve 
Educational Assistance Program (Chapter 1606 of Title 10 
U.S.C), and the Reserve Educational Assistance Program (REAP) 
(Chapter 1608 of Title 10 U.S.C.).  Upon reviewing the 
record, the VA informed the appellant that he was not 
eligible for any benefits under the four programs.  The 
appellant was subsequently notified of this determination and 
he then submitted a notice of disagreement (NOD).  In his 
NOD, the appellant acknowledged that he was not entitled to 
benefits under three of the four programs.  However, he 
claimed that he was eligible for VEAP benefits and as such, 
he appealed the Educational Center's denial of benefits.  

Statutory and regulatory provisions governing eligibility for 
VEAP benefits provide that an individual who is on active 
duty and who entered military service on or after January 1, 
1977, and before July 1, 1985, shall have the right to enroll 
in the Chapter 32 educational assistance program at any time 
during such individual's service on active duty before July 
1, 1985.  When an individual elects to enroll in the program, 
he must participate for at least 12 consecutive months before 
disenrolling or suspending participation.  38 U.S.C.A. § 
3221(a) (West 2002); 38 C.F.R. § 21.5040(f) (2009).

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive- 
month period of participation.  If participation is 
suspended, the participant shall be eligible to make 
additional contributions to the program provided he meets 
certain conditions.  38 U.S.C.A. § 3221(c) (West 2002); 38 
C.F.R. §§ 21.5058(a), 21.5060(a) (2009).  If a participant 
disenrolls from the program, such participant forfeits any 
entitlement to benefits under the program except as provided 
in subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a 
refund of his contributions.  38 U.S.C.A. § 3221(d) (West 
2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2009).  A 
participant who disenrolls may be permitted to reenroll in 
the program provided he meets certain conditions.  
38 U.S.C.A. § 3221(e) (West 2002); 38 C.F.R. § 21.5058(a) 
(2009).  Each individual electing to participate in the VEAP 
shall agree to have a monthly deduction made from his 
military pay.  Such monthly deduction shall be in any amount 
not less than $25.00 (US dollars), nor more than $100.00 (US 
dollars).  38 U.S.C.A. § 3222(a) (West 2002); 38 C.F.R. § 
21.5052(b) (2009).

Moreover, the benefits "shall not be afforded an eligible 
veteran . . . more than 10 years after the date of such 
veteran's last discharge or release from active duty."  
38 U.S.C.A. § 3232(a)(1) (West 2002); 38 C.F.R. § 21.5041 
(2009).  An exception to this rule provides that the 10-year 
delimiting period can be extended if: 

(1) the appellant "was prevented from 
initiating or completing [his] chosen 
program of education during the 
delimiting period . . . because of a 
physical or mental disability which was 
not the result of [his] own willful 
misconduct, . . ." and 

(2) the appellant submits an application 
for extension within one year after the 
last date of the delimiting period 
otherwise applicable, or within one year 
after the termination date of his mental 
or physical disability, whichever is 
later.  

38 U.S.C.A. § 3232(a)(2) (West 2002); 38 C.F.R. § 21.5042 
(2009).

The appellant entered service in July 1984, and he was 
separated from service on May 14, 1987.  His DD 214 Form 
reflects that he contributed to the VEAP during service.  His 
deliminating date was May 15, 1997.  A participant 
contribution history record reflects that he did not enroll 
in any classes after he was discharged from service nor did 
he request to use any of his VEAP benefits between the time 
of his discharge until May 1997.  Because he did not use any 
of his benefits within the ten year entitlement period, a 
refund of $500.00 (US dollars), i.e., his Chapter 32 program 
contributions, was sent to the appellant.  

In the appellant's statements to the VA, he had said that 
because of a mental disorder, i.e., narcolepsy, that was 
diagnosed during the ten year use period, he was unable to 
participate in the VEAP.  As such, he has maintained that the 
deliminating period for the use of VEAP benefits should have 
been extended to the present.  

The record clearly shows that the appellant did not use his 
VEAP benefits during the 10 year eligibility period extending 
from May 15, 1987, to May 15, 1997.  The monies that he had 
contributed to the program were returned to him because of 
their non-use.  Moreover, there is no evidence of record 
indicating that the appellant informed the VA that he had 
been diagnosed with and suffering from a psychiatric disorder 
(narcolepsy) that prevented him from starting or completing 
his educational pursuits.  Also, there is no evidence of 
record that clearly establishes that the appellant's 
disability made his pursuit of higher education infeasible 
during his original period of eligibility.  It was not until 
2008 - eleven years past the deliminating date - that the 
appellant informed the VA of his disorder.  Additionally, 
within a year of the deliminating date, May 15, 1997, the 
appellant did not request an extension of his benefits as a 
result of his disorder.  

In light of the above, the criteria for eligibility to 
educational assistance benefits, to include an extension of 
the deliminating period, under Chapter 32, Title 38, United 
States Code, have not been met and the appellant's claim must 
be denied.  


ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance under the Veterans 
Education Assistance Program (VEAP), Chapter 32, Title 38, 
United States Code, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


